


EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), dated effective as of May 13, 2014, is
among Krispy Kreme Doughnut Corporation, a North Carolina corporation (“KKDC”),
Krispy Kreme Doughnuts, Inc., a North Carolina corporation (the “Company” and,
together with KKDC, the “Companies”), and Cathleen D. Allred (the “Executive”).

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Definitions. For purposes of this Agreement, in addition to other
terms defined herein, the following terms have the meanings set forth below:

“Base Salary” has the meaning set forth in Section 4.01.

“Board” means the Board of Directors of the Company.

“Cause” shall mean (a) the Executive’s failure or refusal to perform the
Executive’s lawful and proper duties hereunder (other than as a result of total
or partial incapacity due to physical or mental illness or a court or
governmental order), (b) the Executive’s conviction of or plea of nolo
contendere to any felony (other than a traffic infraction), (c) an act or acts
on the Executive’s part constituting fraud, theft or embezzlement or that
otherwise constitutes a felony under the laws of the United States or any state
thereof which results or was intended to result directly or indirectly in gain
or personal enrichment by the Executive at the expense of the Companies, or (d)
the Executive’s insubordination to the Companies’ Chief Executive Officer or
most senior executive officer or willful violation of any material provision of
the code of ethics of the Companies applicable to the Executive or the
Executive’s willful breach of a material term of the Agreement (as determined by
the Board or the Committee). In the case of any item described in the previous
sentence, the Executive shall be given written notice of the alleged act or
omission constituting Cause, which notice shall set forth in reasonable detail
the reason or reasons that the Board believes the Executive is to be terminated
for Cause, including any act or omission that is the basis for the decision to
terminate the Executive. In the case of an act or omission described in clause
(a) or (d) of the definition of Cause, (i) if reasonably capable of being cured,
the Executive shall be given 30 days from the date of such notice to effect a
cure of such alleged act or omission constituting “Cause” which, upon such cure
to the reasonable satisfaction of the Board, shall no longer constitute a basis
for Cause, and (ii) the Executive shall be given an opportunity to make a
presentation to the Board (accompanied by counsel or other representative, if
the Executive so desires) at a meeting of the Board held promptly following such
30-day cure period if the Board intends to determine that no cure has occurred.
At or following such meeting, the Board shall determine whether or not to
terminate the Executive for “Cause” and shall notify the Executive in writing of
its determination and the effective date of such termination (which date may be
no earlier than the date of the aforementioned Board meeting).

--------------------------------------------------------------------------------




“Change in Control” means any of the following events:

(a) the acquisition by any Person of “beneficial ownership” (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more
of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that a Change in Control shall not be deemed to
occur solely because fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its Subsidiaries, or (ii) any Person, which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition;

(b) consummation of (i) a merger or consolidation involving the Company if the
shareholders of the Company, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation, or (ii) a sale or other
disposition of all or substantially all of the assets of the Company other than
to a Person which is owned directly or indirectly by the shareholders of the
Company in the same proportion as their ownership of stock in the Company;

(c) a change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
definition, that any individual who becomes a member of the Board subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; provided further, however,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, including any
successor to such Rule), or other actual or threatened solicitation or proxies
or consents by or on behalf of a Person other than the Board, shall not be so
considered as a member of the Incumbent Board; or

2

--------------------------------------------------------------------------------




(d) approval by shareholders of the Company of a complete liquidation or
dissolution of the Company;

provided, however, that, if and to the extent required under Section 409A of the
Code or any regulations and guidelines promulgated thereunder (collectively,
“Section 409A”), an event will be treated as a “Change in Control” for purposes
of this Agreement only if it is also a “change in control event” (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) with respect to the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and any related
regulations or other guidance.

“Committee” means the Compensation Committee of the Board.

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection with the business of the Company and its Subsidiaries
and which constitutes trade secrets or information which they have attempted to
protect, which may include, but is not limited to, trade “know-how”, customer
information, supplier information, cost and pricing information, marketing and
sales techniques, strategies and programs, computer programs and software and
financial information. It shall not include information (a) required to be
disclosed by court or administrative order; (b) lawfully obtainable from other
sources or which is in the public domain through no fault of the Executive; or
(c) the disclosure of which is consented to in writing by the Company.

“Date of Termination” has the meaning set forth in Section 5.07.

“Effective Date” has the meaning set forth in Section 2.01.

“Employment Period” has the meaning set forth in Section 2.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean the occurrence of any of the following without the
Executive’s consent: (a) a reduction in the Executive’s Base Salary or a
material reduction in the Executive’s annual bonus opportunities (other than a
reduction in bonus opportunities that applies to executive officers of the
Company generally or that is due, in the discretion of the Board and/or the
Committee, to the failure to attain performance or other business objectives);
(b) the Executive no longer serves as the most senior human resources officer of
(i) both the Company and KKDC (but, it shall not be Good Reason if another
person serves as Senior Vice President – Human Resources and Organizational
Development during calendar year 2014), or (ii) in the event of a merger,
consolidation or other business combination involving the Company, the successor
to the Company’s business or assets or (iii) if all or substantially all of the
voting stock of the Company is held by another company, such company, (c) the
assignment to the Executive of any duties or responsibilities materially
inconsistent with the Executive’s status under clause (b) of this sentence or
her failure at any time to report directly to the Chief Executive Officer or the
most senior executive officer of the applicable company described in clause (b),
(d) any failure by the Companies to maintain the Executive’s principal place of
employment and the executive offices of the Companies within 25 miles of the
Winston-Salem, North Carolina area, or (e) any material breach by the Companies
of this Agreement; provided, however, that for any of the foregoing to
constitute Good Reason, the Executive must provide written notification of her
intention to resign within 60 days after the Executive knows or has reason to
know of the occurrence of any such event, and the Companies shall have 30 days
(10 days in the case of a material breach related to payment of any amounts due
hereunder) from the date of receipt of such notice to effect a cure of the
condition constituting Good Reason, and, upon cure thereof by the Companies,
such event shall no longer constitute Good Reason.

3

--------------------------------------------------------------------------------




“Notice of Termination” has the meaning set forth in Section 5.06.

“Permanent Disability” means the Executive becomes permanently disabled within
the meaning of the long-term disability plan of the Companies applicable to the
Executive, and the Executive commences to receive benefits under such plan.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Reimbursable Expenses” has the meaning set forth in Section 4.04.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, 50 percent or more of the total
voting power of shares of stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, 50 percent or more of the partnership or other similar
ownership interests thereof are at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes of this definition, a Person or Persons will
be deemed to have a 50 percent or more ownership interest in a partnership,
limited liability company, association or other business entity if such Person
or Persons are allocated 50 percent or more of partnership, limited liability
company, association or other business entity gains or losses or control the
managing director or member or general partner of such partnership, limited
liability company, association or other business entity.

4

--------------------------------------------------------------------------------




ARTICLE 2

EMPLOYMENT

SECTION 2.01. Employment. The Companies shall employ (or continue to employ, in
the case of KKDC) the Executive, and the Executive shall accept employment (or
continue to accept employment, in the case of KKDC) with the Companies, upon the
terms and conditions set forth in this Agreement for the period beginning on May
13, 2014 (the “Effective Date”) and ending as provided in Section 5.01 (the
“Employment Period”). It is acknowledged that the Executive began service to
KKDC in a non-executive capacity prior to the date of this Agreement.

ARTICLE 3

POSITION AND DUTIES

SECTION 3.01. Position and Duties. During the Employment Period, the Executive
shall serve as (i) Senior Vice President – Human Resources and Organizational
Development of the Company reporting directly to the Chief Executive Officer or
most senior executive officer of the Company, and shall be the Company’s most
senior human resources officer, and (ii) Senior Vice President – Human Resources
and Organizational Development of KKDC reporting directly to the Chief Executive
Officer or most senior executive officer of KKDC, and shall be KKDC’s most
senior human resources officer. The Executive shall have such responsibilities,
powers and duties as may from time to time be prescribed by the Board, the Chief
Executive Officer, or the most senior executive officer of the Companies;
provided that such responsibilities, powers and duties are substantially
consistent with those customarily assigned to individuals serving in the senior
human resources officer position at comparable companies or as may be reasonably
required for the proper conduct of the business of the Companies. During the
Employment Period, the Executive shall devote substantially all of her working
time and efforts, which shall be conducted on a full-time basis, to the business
and affairs of the Company and its Subsidiaries. The Executive shall not
directly or indirectly render any services of a business, commercial or
professional nature to any other person or organization not related to the
business of the Company or its Subsidiaries, whether for compensation or
otherwise, without the prior approval of the Board; provided, however, the
Executive may serve on the board of directors of one for-profit corporation with
the prior approval of the Board, which will not be unreasonably withheld, and
the Executive may serve as a director of not-for-profit organizations or engage
in other charitable, civic or educational activities, so long as the activities
described in this proviso do not interfere with the Executive’s performance of
her duties hereunder or result in any conflict of interest with the Companies.

ARTICLE 4

BASE SALARY AND BENEFITS

SECTION 4.01. Base Salary. During the Employment Period, the Executive will
receive base salary from the Companies equal to $200,000 per annum (the “Base
Salary”). The Base Salary will be payable in accordance with the normal payroll
practices of the Companies. Annually during the Employment Period, the Company
shall review with the Executive her job performance and compensation and, if
deemed appropriate by the Board or its Compensation Committee, in their
discretion, the Executive’s Base Salary may be increased, but not decreased.
After any such increase, the term “Base Salary” as used in this Agreement will
thereafter refer to the increased amount.

5

--------------------------------------------------------------------------------




SECTION 4.02. Bonuses. In addition to Base Salary, the Executive shall be
eligible to be considered for an annual bonus, and the Executive’s annual target
bonus shall be equal to 50% of Base Salary (which annual target bonus shall not
be prorated for fiscal 2015). The Compensation Committee and/or the Board shall
set targets with respect to and otherwise determine the Executive’s bonus in
accordance with the Company’s then current incentive plans.

SECTION 4.03. Benefits. During the Employment Period, the Executive shall be
entitled to participate in all employee benefit, perquisite and fringe (if any)
benefit plans and arrangements made available by the Companies to their
executives and key management employees upon the terms and subject to the
conditions set forth in the applicable plan or arrangement. Such benefits shall
include medical, life and disability insurance provided in accordance with the
policies of the Companies. The Executive shall be entitled to four weeks of paid
vacation annually during the Employment Period.

SECTION 4.04. Expenses. The Companies shall reimburse the Executive for all
reasonable expenses incurred by her in the course of performing her duties under
this Agreement which are consistent with the Companies’ policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Companies’ requirements with respect
to reporting and documentation of expenses and the provisions of Section 13.14.

SECTION 4.05. Compliance with Compensation and Equity Policies. The Executive
agrees to comply with the Company’s Stock Ownership and Equity Retention Policy
and Compensation Recovery Policy, each as in effect from time to time, with
respect to annual or long-term incentive or other compensation, as applicable,
including the compensation provided pursuant to this Agreement. The terms of the
Company’s Stock Ownership and Equity Retention Policy and Compensation Recovery
Policy, each as in effect from time to time, are hereby incorporated by
reference into this Agreement.

ARTICLE 5

TERM AND TERMINATION

SECTION 5.01. Term. The Employment Period will terminate on May 13, 2017 (unless
sooner terminated as hereinafter provided); provided, however, that the
Employment Period will be automatically extended for successive one-year periods
following the original term ending May 13, 2017, until either the Companies, on
the one hand, or the Executive, on the other hand, at least 180 days prior to
the expiration of the original term or any extended term, shall give written
notice to the other of their intention not to so extend the Employment Period.

6

--------------------------------------------------------------------------------




SECTION 5.02. Termination Due to Death or Permanent Disability. If the
Employment Period shall be terminated due to death or Permanent Disability of
the Executive, the Executive (or her estate or legal representative) shall be
entitled solely to the following: (a) Base Salary through the Date of
Termination (paid on the Companies’ normal payroll payment date); and (b)
medical benefits as provided in Section 5.05 below. The Executive’s entitlements
under any other benefit plan or program shall be as determined thereunder. In
addition, promptly following any such termination, the Executive (or her estate
or legal representative) shall be reimbursed for all Reimbursable Expenses
incurred by the Executive prior to such termination in accordance with Section
4.04 and Section 13.14 herein.

SECTION 5.03. Termination for Good Reason or Without Cause. Except as otherwise
set forth in Section 5.09 below, if the Employment Period shall be terminated
(a) by the Executive for Good Reason, or (b) by the Companies not for Cause,
provided in either case that the Executive has executed, on or before the date
that is fifty (50) days following the date of her termination of employment, an
irrevocable (except to the extent required by law to be revocable) general
release of claims in the form attached hereto as Exhibit A, and does not revoke
such release prior to the end of the seven-day statutory revocation period, the
Executive shall be entitled solely to the following: (i) Base Salary through the
Date of Termination, paid on the Companies’ normal payroll payment date; (ii) an
amount equal to one times Base Salary, provided that, the Executive shall be
entitled to any unpaid amounts only if the Executive has not breached and does
not breach the provisions of Sections 6.01, 7.01, 8.01 or Article 9 below; (iii)
a bonus for the year of termination of employment equal to the Executive’s
actual annual bonus for such year pro rated for the number of full months during
the bonus year prior to the Date of Termination, to be paid, subject to Section
13.14 below (including but not limited to any delay in payment due to
application of the Delay Period), seventy-five (75) days after the end of the
fiscal year during which the bonus was eligible to be earned; and (iv) medical
benefits as provided in Section 5.05 below. The Executive’s entitlements under
any other benefit plan or program shall be as determined thereunder, except that
duplicative severance benefits shall not be payable under any other plan or
program. Amounts described in clause (ii) above will be paid, subject to Section
13.14 below (including, but not limited to, any delay in payment due to
application of the Delay Period), in twelve (12) equal monthly installments, the
first two (2) of which shall be paid on the date that is two (2) months
following the Date of Termination and the next ten (10) of which will be paid in
ten (10) equal monthly installments commencing on the date that is three (3)
months following the Date of Termination and continuing on each of the next nine
(9) monthly anniversaries of the Date of Termination. In addition, the Executive
shall be reimbursed for all Reimbursable Expenses incurred by the Executive
prior to such termination in accordance with Section 4.04 and Section 13.14
herein. For the purposes of this Agreement, annual bonus determination shall be
made by the Committee.

7

--------------------------------------------------------------------------------




SECTION 5.04. Termination for Cause or Other Than Good Reason. If the Employment
Period shall be terminated (a) by the Companies for Cause, or (b) as a result of
the Executive’s resignation or leaving of her employment other than for Good
Reason, the Executive shall be entitled to receive solely Base Salary through
the Date of Termination (paid on the Companies’ normal payroll payment date) and
reimbursement of all Reimbursable Expenses incurred by the Executive prior to
such termination (in accordance with Section 4.04 and Section 13.14 herein). The
Executive’s rights under the benefit plans and programs shall be as determined
thereunder. A voluntary resignation by the Executive shall not be deemed to be a
breach of this Agreement.

SECTION 5.05. Benefits. If the Employment Period is terminated as a result of a
termination of employment as specified in Section 5.02, 5.03 or 5.09, the
Executive and her covered dependents shall be entitled to continue to
participate in the Companies’ medical (including prescription drug coverage) and
dental plans (the “Company Health Care Plan”) for up to eighteen (18) months
following the date her employment is terminated (“Continuation Coverage
Period”). The Executive shall pay the entire premium charged for the coverage of
the Executive and her covered dependents under the Company Health Care Plan. The
premium required for the continuation coverage provided pursuant to this Section
5.05 shall be equal to the premium required by the continuation of coverage
requirements of Section 4980B of the Code and Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“COBRA”) for such
continuation coverage. During the Continuation Coverage Period, the Company
shall reimburse the Executive for the difference between the monthly premium
amount actually paid by the Executive pursuant to this Section 5.05 and the
monthly premium amount paid by active employees for the same level of coverage
under the Company Healthy Care Plan. Such reimbursement shall be paid to the
Executive on or before the 20th day of the month immediately following the month
in which the Executive timely remits the required premium payment. The right to
reimbursement and the coverage provided pursuant to this Section 5.05 shall
terminate prior to the end of the Continuation Coverage Period if the Executive
is eligible to receive benefits under another employer-provided or group plan
(which plan may be the plan of her new employer or her spouse’s employer)
substantially comparable to the benefits provided by the Company Health Care
Plan. Furthermore, in the event of the Executive’s Permanent Disability,
insurance benefits will continue under the Companies’ long term disability plan
in accordance with its terms.

SECTION 5.06. Notice of Termination. Any termination by the Companies for
Permanent Disability or Cause or without Cause or by the Executive with or
without Good Reason shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision indicated.

SECTION 5.07. Date of Termination. “Date of Termination” shall mean, unless the
parties agree otherwise, (a) if the Employment Period is terminated as a result
of a Permanent Disability, five days after a Notice of Termination is given, (b)
if the Employment Period is terminated as a result of her death, on the date of
her death, (c) if the Employment Period terminates due to expiration of the term
of this Agreement, the date the term expires, and (d) if the Employment Period
is terminated for any other reason, the later of the date of the Notice of
Termination and the end of any applicable correction period.

8

--------------------------------------------------------------------------------




SECTION 5.08. No Duty to Mitigate. The Executive shall have no duty to seek new
employment or other duty to mitigate following a termination of employment as
described in this Article 5, and no compensation or benefits described in this
Article 5 shall be subject to reduction or offset on account of any subsequent
compensation, other than as provided in Section 5.05.

SECTION 5.09. Termination for Good Reason or Without Cause Following a Change in
Control. If the Employment Period shall be terminated within two years after a
Change in Control (a) by the Executive for Good Reason, or (b) by the Companies
not for Cause, then the Executive’s compensation and benefits upon termination
shall be governed by this Section 5.09 instead of the provisions of Section 5.03
above, and, provided the Executive has executed, on or before the date that is
fifty (50) days following the date of her termination of employment, an
irrevocable (except to the extent required by law to be revocable) general
release of claims in the form attached hereto as Exhibit A, and does not revoke
such release prior to the end of the seven-day statutory revocation period, the
Executive shall be entitled solely to the following: (i) Base Salary through the
Date of Termination, paid on the Companies’ normal payroll payment date; (ii) an
amount equal to two times the sum of her Base Salary and her target annual bonus
for the year of termination, provided that, the Executive shall be entitled to
any unpaid amounts only if the Executive has not breached and does not breach
the provisions of Sections 6.01, 7.01 or 8.01 or Article 9 below; (iii) a bonus
for the year of termination of employment equal to the Executive’s target annual
bonus for such year pro rated for the number of full months during the bonus
year prior to such termination of employment; and (iv) medical benefits as
provided in Section 5.05. The Executive’s entitlements under any other benefit
plan or program shall be as determined thereunder, except that duplicative
severance benefits shall not be payable under any other plan or program. In
addition, promptly following any such termination, the Executive shall be
reimbursed for all Reimbursable Expenses incurred by the Executive prior to such
termination (in accordance with Section 13.14). The amounts due under clauses
(ii) and (iii) of this Section 5.09 shall be paid, subject to Section 13.14
below, sixty (60) days following such termination of employment.

SECTION 5.10. Separation From Service. Notwithstanding any provision of this
Agreement to the contrary, for purposes of Section 5.03 and Section 5.09, the
Executive will be deemed to have terminated her employment on the date of her
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Companies, the Employment Period will be deemed to have
ended on the date of her “separation from service” with the Companies, and the
Date of Termination will be deemed to be the date of her “separation from
service” with the Companies if and to the extent required under Section 409A.
Further, to the extent required under Section 409A, reference to “termination of
employment” or words of similar import shall be deemed to refer to, and shall be
defined in accordance with, a “separation from service” as defined under Section
409A.

9

--------------------------------------------------------------------------------




ARTICLE 6

CONFIDENTIAL INFORMATION

SECTION 6.01. Nondisclosure and Nonuse of Confidential Information;
Non-Disparagement. The Executive will not disclose or use at any time during or
after the Employment Period any Confidential Information of which the Executive
is or becomes aware, whether or not such information is developed by her, except
to the extent she reasonably believes that such disclosure or use is directly
related to and appropriate in connection with the Executive’s performance of
duties assigned to the Executive pursuant to this Agreement. Under all
circumstances and at all times, the Executive will take all appropriate steps to
safeguard Confidential Information in her possession and to protect it against
disclosure, misuse, espionage, loss and theft. The Executive also agrees to
execute and comply with such other confidentiality agreements or provisions as
required of executive officers of the Company. The Executive further agrees
that, during the Employment Period and thereafter, the Executive shall not make
any disparaging remarks, or remarks that could reasonably be construed as
disparaging, regarding the Companies, or its or their officers, directors,
employees, shareholders, representatives, agents, businesses, or practices.

ARTICLE 7

INTELLECTUAL PROPERTY

SECTION 7.01. Ownership of Intellectual Property. In the event that the
Executive as part of her activities on behalf of the Companies generates,
authors or contributes to any invention, design, new development, device,
product, method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Company or
its Subsidiaries as now or hereafter conducted (collectively, “Intellectual
Property”), the Executive acknowledges that such Intellectual Property is the
sole and exclusive property of the Company and its Subsidiaries and hereby
assigns all right, title and interest in and to such Intellectual Property to
the Company or its designated Subsidiary. Any copyrightable work prepared in
whole or in part by the Executive during the Employment Period will be deemed “a
work made for hire” under Section 201(b) of the Copyright Act of 1976, as
amended, and the Company or its designated Subsidiary will own all of the rights
comprised in the copyright therein. The Executive will promptly and fully
disclose all Intellectual Property and will cooperate with the Companies to
protect their interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Companies, whether such requests occur prior to or after termination of the
Executive’s employment hereunder).

10

--------------------------------------------------------------------------------




ARTICLE 8

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

SECTION 8.01. Delivery of Materials upon Termination of Employment. As requested
by the Companies from time to time, and upon the termination of the Executive’s
employment with the Companies for any reason, the Executive will promptly
deliver to the Companies all property of the Company or its Subsidiaries,
including, without limitation, all copies and embodiments, in whatever form or
medium, of all Confidential Information in the Executive’s possession or within
her control (including, but not limited to, written records, notes, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material
and, if requested by the Companies, will provide the Companies with written
confirmation that to the best of her knowledge all such materials have been
delivered to the Companies or destroyed.

ARTICLE 9

NON-COMPETITION AND NONSOLICITATION

SECTION 9.01. Noncompetition. The Executive acknowledges that, during her
employment with the Companies, she will become familiar with trade secrets and
other Confidential Information concerning the Company and its Subsidiaries and
her services will be of special, unique and extraordinary value to the
Companies. In addition, the Executive hereby agrees that at any time during the
Noncompetition Period (as defined below), she will not own, manage, control,
consult with, or become employed by or render services in an executive or senior
management capacity to, or as a director of, any business listed on Exhibit B
hereto in the Territory. During the Noncompetition Period, the Company shall
have the right to, in good faith, add other entities which are in substantial
competition with the Companies to the list of businesses on Exhibit B, subject
to the consent of the Executive which shall not be unreasonably withheld. It
shall not be considered a violation of this Section 9.01 for the Executive to be
a passive owner of not more than 2% of the outstanding stock of any class of any
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.

SECTION 9.02. Nonsolicitation. The Executive hereby agrees that (a) during the
Nonsolicitation Period (as defined below), the Executive will not, directly or
indirectly through another Person, induce or attempt to induce any employee of
the Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, or in any way interfere with the relationship between the Company
or its Subsidiaries and any person employed by them at any time during such
Nonsolicitation Period, and (b) during the Nonsolicitation Period, the Executive
will not induce or attempt to induce any customer, supplier, client or other
business relation of the Company or its Subsidiaries to cease doing business
with or reduce the volume of business done with the Company or its Subsidiaries.

11

--------------------------------------------------------------------------------




SECTION 9.03. Definitions. It is agreed that the “Territory,” for purposes of
this Article 9, shall mean:

(a) The entire United States and any other country where the Company or any of
its Subsidiaries, joint venturers, franchisees or affiliates has operated a
retail facility at which the Companies’ products have been sold at any time in
the one-year period ending on the last day of the Executive’s employment with
the Companies;

(b) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States;

(c) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the states in the United States where the Company or any of its
Subsidiaries, joint venturers, franchisees or affiliates has operated a retail
facility at which the Companies’ products have been sold at any time in the
one-year period ending on the last day of Executive’s employment with the
Companies;

(d) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the area that includes all of the areas that are within a 50-mile radius of
any retail store location in the United States at which the Companies’ products
have been sold at any time in the one-year period ending on the last day of the
Executive’s employment with the Companies; and

(e) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire state of North Carolina.

It is also agreed that “Noncompetition Period,” for purposes hereof, shall mean:

(a) The Employment Period and a period ending one year after the Date of
Termination; and

(b) In the event that the preceding clause shall be determined by judicial
action to define too long a period to be enforceable, “Noncompetition Period”
shall mean the Employment Period and a period ending six months after the Date
of Termination.

12

--------------------------------------------------------------------------------




It is also agreed that “Nonsolicitation Period,” for purposes hereof, shall
mean:

(a) The Employment Period and a period ending two years after the Date of
Termination;

(b) In the event that the preceding clause shall be determined by judicial
action to define too long a period to be enforceable, “Nonsolicitation Period”
shall mean the Employment Period and a period ending eighteen months after the
Date of Termination;

(c) In the event that the preceding clauses shall be determined by judicial
action to define too long a period to be enforceable, “Nonsolicitation Period”
shall mean the Employment Period and a period ending one year after the Date of
Termination; and

(d) In the event that the preceding clauses shall be determined by judicial
action to define too long a period to be enforceable, “Nonsolicitation Period”
shall mean the Employment Period and a period ending six months after the Date
of Termination.

ARTICLE 10

EQUITABLE RELIEF

SECTION 10.01. Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by her of any of her covenants and
agreements with the Companies contained in Sections 6.01, 7.01, 8.01 or Article
9 could cause irreparable harm to the Companies for which they would have no
adequate remedy at law. Accordingly, and in addition to any remedies which the
Companies may have at law, in the event of an actual or threatened breach by the
Executive of her covenants and agreements contained in Sections 6.01, 7.01, 8.01
or Article 9, the Companies shall have the absolute right to apply to any court
of competent jurisdiction for such injunctive or other equitable relief, without
the necessity to post bond, as such court may deem necessary or appropriate in
the circumstances.

ARTICLE 11

EXECUTIVE REPRESENTATION AND INDEMNIFICATION

SECTION 11.01. Executive Representation. The Executive hereby represents and
warrants to the Companies that (a) the execution, delivery and performance of
this Agreement by the Executive does not and will not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which she is bound,
(b) the Executive is not a party to or bound by any employment agreement,
noncompetition agreement or confidentiality agreement with any other Person, and
(c) upon the execution and delivery of this Agreement by the Companies, this
Agreement will be the valid and binding obligation of the Executive, enforceable
in accordance with its terms. Notwithstanding Section 11.02 below, in the event
that any action is brought against the Executive involving any breach of any
employment agreement, noncompetition agreement or confidentiality agreement with
any other Person, the Executive shall bear her own costs incurred in defending
such action, including but not limited to court fees, arbitration costs,
mediation costs, attorneys’ fees and disbursements.

13

--------------------------------------------------------------------------------




SECTION 11.02. General Indemnification. The Companies, jointly and severally,
agree that if the Executive is made a party, or is threatened to be made a
party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (each, a “Proceeding”), by reason of the fact
that she is or was a director, officer or employee of the Company or any of its
Subsidiaries or is or was serving at the request of the Company or any of its
Subsidiaries as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Companies to the fullest extent
permitted or authorized by applicable law and their bylaws, against all cost,
expense, liability and loss (including, without limitation, advancement of
attorneys’ and other fees and expenses) reasonably incurred or suffered by the
Executive in connection therewith. The Company agrees to use its best efforts to
maintain a directors’ and officers’ liability insurance policy covering the
Executive during the Employment Period and for at least four years thereafter to
the extent available on commercially reasonable terms.

ARTICLE 12

LIMITATION ON CERTAIN PAYMENTS CONTINGENT ON CHANGE IN CONTROL

SECTION 12.01. Limitation on Certain Payments Contingent on Change in Control.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Companies
(or any of their affiliated entities) or any entity which effectuates a Change
in Control (or any of its affiliated entities) to or for the benefit of the
Executive (whether pursuant to the terms of this Agreement or otherwise) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), and (ii) the reduction of the amounts payable to the
Executive under this Agreement to the maximum amount that could be paid to the
Executive without giving rise to the Excise Tax (the “Safe Harbor Cap”) would
provide the Executive with a greater after-tax amount than if such amounts were
not reduced, then the amounts payable to the Executive under this Agreement
shall be reduced (but not below zero) to the Safe Harbor Cap. Unless the
Companies and the Executive agree otherwise (in a manner intended to comply with
Code Section 409A), the reduction of the amounts payable hereunder, if
applicable, shall be made to the extent necessary in the following order: (i)
first, any such Payments that became fully vested prior to the Change in Control
and that pursuant to paragraph (b) of Treas. Reg. § 1.280G-1, Q/A 24, are
treated as contingent compensation payments solely by reason of the acceleration
of their originally scheduled dates of payment will be reduced, by cancellation
of the acceleration of their vesting; (ii) second, any severance payments or
benefits, performance-based cash or equity incentive awards, or other contingent
compensation payments the full amounts of which are treated as contingent on the
Change in Control pursuant to paragraph (a) of Treas. Reg. § 1.280G-1, Q/A 24,
will be reduced; and (iii) third, any cash or equity incentive awards, or
nonqualified deferred compensation amounts, that vest solely based on the
Executive’s continued service with the Companies, and that pursuant to paragraph
(c) of Treas. Reg. § 1.280G-1, Q/A 24, are treated as contingent on the Change
in Control because they become vested as a result of the Change in Control, will
be reduced, first by cancellation of any acceleration of their originally
scheduled dates of payment (if payment with respect to such items is not treated
as automatically occurring upon the vesting of such items for purposes of
Section 280G of the Code) and then, if necessary, by canceling the acceleration
of their vesting. In each case, the amounts of the contingent compensation
payments will be reduced in the inverse order of their originally scheduled
dates of payment or vesting, as applicable, and will be so reduced only to the
extent necessary to achieve the required reduction. For purposes of reducing the
Payments to the Safe Harbor Cap, only amounts payable under this Agreement (and
no other Payments) shall be reduced. If the reduction of the amounts payable
hereunder would not result in a greater after-tax result to the Executive, no
amounts payable under this Agreement shall be reduced pursuant to this
provision.

14

--------------------------------------------------------------------------------




(b) All determinations required to be made under this Section 12.01 shall be
made by the public accounting firm that is retained by the Companies as of the
date immediately prior to the Change in Control (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Companies and the
Executive within fifteen (15) business days of the receipt of notice from the
Companies or the Executive that there has been a Payment, or such earlier time
as is requested by the Companies. Notwithstanding the foregoing, in the event
(i) the Board shall determine prior to the Change in Control that the Accounting
Firm is precluded from performing such services under applicable auditor
independence rules or (ii) the Audit Committee of the Board determines that it
does not want the Accounting Firm to perform such services because of auditor
independence concerns or (iii) the Accounting Firm is serving as accountant or
auditor for the person(s) effecting the Change in Control, the Board shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees, costs and expenses (including,
but not limited to, the costs of retaining experts) of the Accounting Firm shall
be borne by the Companies. If payments are reduced to the Safe Harbor Cap or the
Accounting Firm determines that no Excise Tax is payable by the Executive
without a reduction in payments, the Accounting Firm shall provide a written
opinion to the Executive to such effect, that the Executive is not required to
report any Excise Tax on the Executive’s federal income tax return, and that the
failure to report the Excise Tax, if any, on the Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. The determination by the Accounting Firm shall be binding upon the
Companies and the Executive (except as provided in Section 12.01(c) below).

15

--------------------------------------------------------------------------------




(c) If it is established pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding, which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, the Executive by the Companies, which are in excess of the
limitations provided in this Section 12.01 (referred to hereinafter as an
“Excess Payment”), the Executive shall repay the Excess Payment to the Companies
on demand, together with interest on the Excess Payment at the applicable
federal rate (as defined in Section 1274(d) of the Code) from the date of the
Executive’s receipt of such Excess Payment until the date of such repayment. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the determination, it is possible that Payments which will not have
been made by the Companies should have been made (an “Underpayment”), consistent
with the calculations required to be made under this Section 12.01. In the event
that it is determined (i) by the Accounting Firm, the Companies (which shall
include the position taken by the Companies, or together with their consolidated
group, on their federal income tax returns) or the IRS or (ii) pursuant to a
determination by a court, that an Underpayment has occurred, the Companies shall
pay an amount equal to such Underpayment to the Executive within ten (10) days
of such determination together with interest on such amount at the applicable
federal rate from the date such amount would have been paid to the Executive
until the date of payment. The Executive shall cooperate, to the extent the
Executive’s expenses are reimbursed by the Companies, with any reasonable
requests by the Companies in connection with any contests or disputes with the
IRS in connection with the Excise Tax or the determination of the Excess
Payment. Notwithstanding the foregoing, in the event that amounts payable under
this Agreement were reduced pursuant to Section 12.01(a) and the value of stock
options is subsequently re-determined by the Accounting Firm within the context
of Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of the Payments
attributable to such options, the Companies shall promptly pay to the Executive
any amounts payable under this Agreement that were not previously paid solely as
a result of Section 12.01(a), subject to the Safe Harbor Cap.

ARTICLE 13

MISCELLANEOUS

SECTION 13.01. Binding Arbitration. The parties agree that, except as provided
in Articles 9 and 10 above, any disputes under this Agreement shall be settled
exclusively by arbitration conducted in Winston-Salem, North Carolina. Except to
the extent inconsistent with this Agreement, such arbitration shall be conducted
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association then in effect at the time of the
arbitration and otherwise in accordance with principles which would be applied
by a court of law or equity. The arbitrator shall be acceptable to both the
Companies and the Executive. If the parties cannot agree on an acceptable
arbitrator, the dispute shall be decided by a panel of three arbitrators, one
appointed by each of the parties and the third appointed by the other two
arbitrators or if the two arbitrators do not agree, appointed by the American
Arbitration Association. The costs of arbitration incurred by the Executive (or
her beneficiaries) will be borne by the Companies (including, without
limitation, reasonable attorneys’ fees and other reasonable charges of counsel)
(a) if the arbitration occurs prior to a Change in Control, if the Executive
prevails on a majority of the material issues in the dispute, and (b) if the
arbitration occurs after a Change in Control, if the Executive prevails on at
least one material issue in the dispute. Judgment upon the final award rendered
by such arbitrator(s) may be entered in any court having jurisdiction thereof.

16

--------------------------------------------------------------------------------




Following the final determination of the dispute in which, based on the outcome
of the dispute, the Executive is, in accordance with this Section 13.01,
entitled to have her costs borne by the Companies, the Companies shall pay all
such reasonable costs within ten (10) days following written demand therefor
(supported by documentation of such costs) by the Executive, and the Executive
shall make such written demand within sixty (60) days following the final
determination of the dispute; provided, however, that such payment shall be made
no later than on or prior to the end of the calendar year following the calendar
year in which the costs are incurred. Notwithstanding the foregoing, in the
event a final determination of the dispute has not been made by December 20 of
the year following the calendar year in which the costs are incurred, the
Companies shall, within ten (10) days after such December 20, reimburse such
reasonable costs (supported by documentation of such costs) incurred in the
prior taxable year; provided, however, that the Executive shall return such
amounts to the Companies within ten (10) business days following the final
determination if (i) in the case of an arbitration prior to a Change in Control,
the Executive does not prevail on a majority of the material issues in the
dispute, or (ii) in the case of an arbitration after a Change in Control, the
Executive does not prevail on at least one material issue in the dispute. The
amount of any costs eligible for payment under this Section 13.01 during a
calendar year will not affect the amount of any costs eligible for payment under
this Section 13.01 in any other taxable year.

SECTION 13.02. Consent to Amendments; No Waivers. The provisions of this
Agreement may be amended or waived only by a written agreement executed and
delivered by the Companies and the Executive. Notwithstanding the foregoing, the
Companies shall have unilateral authority to amend this Agreement (without
Executive consent) to the extent necessary to comply with applicable laws, rules
or regulations (including but not limited to Section 409A) or changes to
applicable laws, rules or regulations. No other course of dealing between the
parties to this Agreement or any delay in exercising any rights hereunder will
operate as a waiver of any rights of any such parties.

SECTION 13.03. Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors, assigns, heirs, executors and
estates of the parties hereto whether so expressed or not, provided that the
Executive may not assign her rights or delegate her obligations under this
Agreement without the written consent of the Companies (other than to her estate
or heirs) and the Company may assign this Agreement only to a successor to all
or substantially all of the assets of the Company.

SECTION 13.04. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

17

--------------------------------------------------------------------------------




SECTION 13.05. Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.

SECTION 13.06. Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

SECTION 13.07. Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, two business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four business days after
the date when mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Companies at the
addresses set forth below.

If to the Executive: To the last address delivered to the Companies by the
Executive in the manner set forth herein.             If to the Companies:      
Krispy Kreme Doughnuts, Inc. Krispy Kreme Doughnut Corporation Suite 500 370
Knollwood Street Winston-Salem, NC 27103     Attn: General Counsel


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

SECTION 13.08. Withholding. The Companies may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

18

--------------------------------------------------------------------------------




SECTION 13.09. No Third Party Beneficiary. This Agreement will not confer any
rights or remedies upon any person other than the Companies, the Executive and
their respective heirs, executors, successors and assigns.

SECTION 13.10. Entire Agreement. This Agreement (including any other documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may relate in any way to the subject matter
hereof.

SECTION 13.11. Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.

SECTION 13.12. Survival. Sections 6.01, 7.01, 8.01 and Articles 1, 5, 9, 10, 11,
12 and 13 will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period, and the Agreement
shall otherwise remain in full force to the extent necessary to enforce any
rights and obligations arising hereunder during the Employment Period.

SECTION 13.13. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF NORTH CAROLINA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

SECTION 13.14. Section 409A. It is intended that this Agreement will comply with
Section 409A, to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. If an amendment of
this Agreement is necessary in order for it to comply with Section 409A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible. Notwithstanding any provision to the contrary in this Agreement, if
the Executive is deemed on the date of her “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) to be a “specified employee” (within
the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment
that is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code,
the portion, if any, of such payment so required to be delayed shall not be made
prior to the earlier of (i) the expiration of the six (6)-month period measured
from the date of her “separation from service”, or (ii) the date of her death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments
delayed pursuant to this Section shall be paid to the Executive in a lump sum,
and any remaining payments shall be made as provided in the Agreement and in a
manner in accordance with Section 409A. The Companies shall not have any
obligation to indemnify or otherwise protect the Executive from any obligation
to pay any taxes pursuant to Section 409A. In the event that this Agreement or
any compensation payable hereunder shall be deemed not to comply with (or be
exempt from) Section 409A, then neither the Companies, the Board, the Board of
Directors of KKDC, nor its or their designees or agents, shall be liable to the
Executive or other persons for actions, decisions or determinations made in good
faith.

19

--------------------------------------------------------------------------------




With respect to any reimbursement or in-kind benefit arrangements of the
Companies and their subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Companies. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A. Any reimbursement by the
Company pursuant to Section 12.01(c) herein shall be made to the Executive not
later than the end of the Executive’s taxable year following the taxable year in
which she remits the related taxes.

SECTION 13.15. Representations of the Companies. The Companies represent and
warrant that (a) the execution, delivery and performance of this Agreement by
the Companies has been fully and validly authorized by all necessary corporate
action, (b) the officer(s) signing this Agreement on behalf of the Companies is
duly authorized to do so, (c) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Companies are a party or by which they are bound, and (d) upon execution and
delivery of this Agreement by the parties hereto, it will be a valid and binding
obligation of the Companies enforceable against the Companies and their
successors and assigns in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

[remainder of page left intentionally blank]

20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

KRISPY KREME DOUGHNUTS, INC.

 

By:   /s/ James H. Morgan       James H. Morgan     Chief Executive Officer    
KRISPY KREME DOUGHNUT CORPORATION     By: /s/ Douglas R. Muir        Douglas R.
Muir      Chief Financial Officer     EXECUTIVE   /s/ Cathleen D. Allred  
     Cathleen D. Allred


--------------------------------------------------------------------------------




Exhibit A

MUTUAL RELEASE

This mutual release (this “Release”) is entered into as of this ____ day of
______, ____ (the “Release Date”) among Krispy Kreme Doughnut Corporation, a
North Carolina corporation (“KKDC”), Krispy Kreme Doughnuts, Inc., a North
Carolina corporation (the “Company” and, together with KKDC, the “Companies”)
and Cathleen D. Allred (the “Executive”).

1. Reference is hereby made to the employment agreement dated as of May 13, 2014
(the “Employment Agreement”) by the parties hereto setting forth the agreements
among the parties regarding the termination of the employment relationship
between the Executive and the Companies. Capitalized terms used but not defined
herein have the meanings ascribed to them in the Employment Agreement.

2. The Executive, for herself, her spouse, heirs, executors, administrators,
successors and assigns, hereby releases and discharges the Companies and its
respective direct and indirect parents and subsidiaries, and other affiliated
companies, and each of their respective past and present officers, directors,
agents and employees, from any and all actions, causes of action, claims,
demands, grievances and complaints, known and unknown, which the Executive or
her spouse, heirs, executors, administrators, successors or assigns ever had or
may have at any time through the Release Date. The Executive acknowledges and
agrees that this Release is intended to and does cover, but is not limited to,
(i) any claim of employment discrimination of any kind whether based on a
federal, state or local statute or court decision, including the Age
Discrimination in Employment Act with appropriate notice and rescission periods
observed; and (ii) any claim, whether statutory, common law or otherwise,
arising out of the terms or conditions of the Executive’s employment at the
Companies and/or the Executive’s separation from the Companies. The enumeration
of specific rights, claims and causes of action being released shall not be
construed to limit the general scope of this Release. It is the intent of the
parties that by this Release the Executive is giving up all rights, claims and
causes of action occurring prior to the Release Date, whether or not any damage
or injury therefrom has yet occurred. The Executive accepts the risk of loss
with respect to both undiscovered claims and with respect to claims for any harm
hereafter suffered arising out of conduct, statements, performance or decisions
occurring before the Release Date.

It is understood that the Executive has been advised to consult with an attorney
prior to executing this Release; that she in fact has consulted a knowledgeable,
competent attorney regarding this Release; that she may, before executing this
Release, consider this Release for a period of 21 calendar days; and that the
consideration she receives for this Release is in addition to amounts to which
she was already entitled. If the Executive is signing this Release prior to the
expiration of such 21-day period, the Executive is waiving her right to review
the Release for such full 21-day period prior to signing it. It is further
understood that the Executive may revoke this Release within seven calendar days
from the date of execution hereof. If the Executive revokes this Release within
such seven-day period, no severance benefit will be payable to her under the
Employment Agreement and she shall return to the Company any such payment
received prior to that date.

--------------------------------------------------------------------------------




3. The Companies hereby release and discharge the Executive, her spouse, heirs,
executors, administrators, successors and assigns, from any and all actions,
causes of actions, claims, demands, grievances and complaints, known and
unknown, which the Companies ever had or may have at any time through the
Release Date. The Companies acknowledge and agree that this Release is intended
to and does cover, but is not limited to, (i) any claim, whether statutory,
common law or otherwise, arising out of the terms or conditions of the
Executive’s employment at or service to the Companies and/or the Executive’s
separation from the Companies, and (ii) any claim for attorneys’ fees, costs,
disbursements or other like expenses. The enumeration of specific rights, claims
and causes of action being released shall not be construed to limit the general
scope of this Release. It is the intent of the parties that by this Release the
Companies are giving up all of their respective rights, claims and causes of
action occurring prior to the Release Date, whether or not any damage or injury
therefrom has yet occurred. The Companies accept the risk of loss with respect
to both undiscovered claims and with respect to claims for any harm hereafter
suffered arising out of conduct, statements, performance or decisions occurring
before the Release Date.

4. This Release shall in no event (i) apply to any claim by either the Executive
or the Companies arising from any breach by the other party of its obligations
under the Employment Agreement occurring on or after the Release Date, (ii)
waive the Executive’s claim with respect to compensation or benefits earned or
accrued prior to the Release Date to the extent such claim survives termination
of the Executive’s employment under the terms of the Employment Agreement, (iii)
waive the Executive’s right to indemnification under the charters and by-laws of
the Companies, or (iv) waive the Executive’s rights as a shareholder.

5. This Mutual Release shall be effective as of the Release Date and only if
executed by both parties.

6. All questions concerning the construction, validity and interpretation of
this Mutual Release will be governed by the internal law of North Carolina,
without regard to principles of conflict of laws.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated above.

KRISPY KREME DOUGHNUTS, INC.
  By: 

KRISPY KREME DOUGHNUT CORPORATION
 
By: 

EXECUTIVE
 
  Cathleen D. Allred


--------------------------------------------------------------------------------




Exhibit B

The following businesses, together with their Subsidiaries, affiliates and
successors in interest, are the businesses for purposes of Section 9.01 hereof:

Dunkin Brands Inc.
Tim Hortons, Inc.
George Weston Limited
Flowers Foods, Inc.
McKee Foods Corporation
Starbucks
Dewey’s Bakery
Salem Baking Company
Dawn Food Products, Inc.
CSM Baking Products
Bimbo Bakeries USA, Inc.
Hostess Brands, LLC
Panera Bread Company

And any other business that derives more than fifty percent (50%) of its
revenues from the indirect or direct sale of coffee, doughnuts and/or bakery or
sweet goods.

--------------------------------------------------------------------------------